McAllister, J.
This is an appeal from the order of the circuit court in chancery dismissing a petition for disconnection of land from the city of Lapeer. The trial judge held that the statute under which disconnection was sought was unconstitutional. Plaintiff appealed.
The casé presents the identical questions that were before this court in Tribbett v. Village of Marcellus, ante 607. In accordance therewith, the order of the circuit court is set aside and a decree is ordered, entered granting the petition. No costs áre allowed, as a public question is involved.
Btjshnell, C. J., and Sharpe, Chandler, North, "Wiest, and Butzel, JJ., concurred. The late Justice Potter took no part in this decision.